Citation Nr: 1720445	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  10-08 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

1.  Entitlement to a rating higher than 20 percent disabling for diabetes mellitus type II.  

2.  Entitlement to a separate compensable rating for urinary urgency associated with diabetes mellitus type II.  


REPRESENTATION

Appellant represented by:	Lisha Prater, Attorney at Law 


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 



INTRODUCTION

The Veteran served on active duty in the U.S. Navy from July 1970 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In October 2013 and June 2016, the Board remanded this issue for further evidentiary development.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims held that a claim for total disability rating based on individual unemployability (TDIU) is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  However, in this case, the Veteran indicated that he retired when he qualified by his age, and there is no lay or medical evidence suggesting that his diabetes mellitus results in unemployability.  See May 2009 VA cardiac conditions examination.  Thus, the Board finds that entitlement to a TDIU has not been raised in connection with the diabetes mellitus increased rating claim, and it is therefore not an issue on appeal.

The issue of entitlement to a separate compensable rating for urinary urgency associated with diabetes mellitus type II is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The more probative evidence shows that the Veteran's diabetes mellitus requires insulin and a restricted diet but no regulation of activities as contemplated by the rating schedule.

CONCLUSION OF LAW

The criteria for a rating higher than 20 percent for diabetes mellitus, type II have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issue decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in January 2009, VA advised the Veteran of the information and evidence needed to substantiate a claim.  The letter provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates.  

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records, VA examinations and private treatment records.  Virtual VA records have also been reviewed.  The Veteran has not argued, and the lay and medical evidence does not suggest, that the most recent VA examinations do not accurately reflect the current state of disability.  No additional pertinent records are shown to be available, and the Veteran does not argue otherwise.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  No further assistance to the Veteran with the development of evidence is required.  38°U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  Accordingly, the Board will address the merit of the claim.


ANALYSIS 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.   Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
 
In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran appeals the denial of a rating higher than 20 percent disabling for diabetes mellitus type II with urinary urgency.  Pursuant to the rating schedule, diabetes is evaluated as follows: requiring insulin and restricted diet, or oral hypoglycemic agent and restricted diet (20 percent); requiring insulin, restricted diet, and regulation of activities (40 percent); requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated (60 percent); and requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated (100 percent).  38 C.F.R. § 4.119, Diagnostic Code 7913. 

To warrant the next higher evaluation for diabetes mellitus, the evidence must show that the Veteran's diabetes mellitus requires insulin, a restricted diet, and regulation of activities.  There is no dispute that the Veteran's diabetes mellitus requires insulin and a restricted diet.  The Board must determine, however, if there is a showing that his diabetes mellitus requires the regulation of activities in conjunction with the use of insulin and a restricted diet. 

In physicians statements dated in November 2008, January 2009 and November 2011, it was checked that the Veteran's diabetes mellitus required insulin, restricted diet, and regulation of activities.  Although the form requested that information regarding the regulation of activities be provided in the remarks section below, the examiners did not do so.  At most, the November 2008 examiner noted that the Veteran had CAD post angioplasty in 1998, 1999 and 2002, and that he was on chronic Plavix and that activity was "as tolerated."

In contrast, however, during the March 2009 VA examination, March 2013 VA examination, April 2013 diabetes mellitus questionnaire and September 2013 VA examination it was found that the Veteran has not been prescribed restriction of activities on account of his diabetes mellitus.  The March 2013 VA examiner stated that the Veteran was involved with VA Move program walking three days a week for 30 minutes around his home and was without episodes of syncopy.  She also noted that the Veteran was without physician ordered limitation of activities due to severe fluctuations of blood glucose.  In a November 2013 addendum opinion, the VA examiner found that the VA medical records are without documentation or orders supporting the Veteran's contentions of restriction of activities.  She again noted that the Veteran was a participant in the MOVE program without restrictions.  

"Regulation of activities" has been defined as the situation where the Veteran has been prescribed or advised to avoid strenuous occupational and recreational activities.  61 Fed. Reg. 20,440, 20,446 (May 7, 1996) (defining "regulation of activities," as used by VA in Diagnostic Code 7913).  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).  

Here, the record contains positive and negative evidence addressing whether the Veteran's diabetes mellitus requires the regulation of activities.  Although the November 2008, January 2009 and November 2011 statements indicate that the Veteran's diabetes mellitus requires regulation of activities, none of the statements detail to what extent the Veteran has been advised to regulate his activity because of his diabetes mellitus.  Despite being asked to do so, the examiners did not provide any remarks in support of their findings.  Thus, while having probative value in support of the claim, such probative value is limited to the lack of any supporting rationale.  See generally Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of the physician to provide a basis for his/her opinion may affect the weight or credibility of the evidence in the adjudication of the merits).

The Board finds that the March 2009 VA examination, March 2013 VA examination, April 2013 diabetes mellitus questionnaire and September 2013 VA examination are more probative on this matter.  It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases.  Owens v. Brown, 7 Vet. App. 429 (1995).  The March 2009, March 2013, April 2013 and September 2013 examiners specifically document that the Veteran has not been prescribed restriction of activities on account of his diabetes mellitus.  Furthermore, in support of these findings, the March 2013/September 2013 examiner stated that the Veteran is involved in a program that encourages him to increase physical activity and that he has participated in the program without episodes of syncopy.  It was further explained that the Veteran was without physician ordered limitation of activities due to severe fluctuations of blood glucose.  The Board further observes that the VA examiner's rationale is based on an accurate factual predicate as found by the Board as there is no lay or medical evidence of syncopy or severe blood glucose fluctuations during the appeal period.

Although the Board finds that the Veteran has presented competent and credible testimony regarding his physical limitations, the more probative evidence is against a finding that his diabetes mellitus requires regulation of activities as contemplated by the rating schedule.  Rather, the more probative evidence shows that regulation of activities is not part of medical management for the Veteran's diabetes mellitus.  VA examinations and outpatient treatment records do not indicate the Veteran's diabetes mellitus is so severe or difficult to control that he must avoid strenuous occupational and recreational activities.  Examinations also show that while the Veteran had episodes of ketoacidosis or hypoglycemic reactions less than twice a month, he has never been hospitalized for such.  In light of the above, the Board must conclude that the criteria for an evaluation higher than 20 percent disabling for diabetes mellitus have not been met.  In so finding, the Board finds that the VA examiner opinions hold greater probative value than the November 2008, January 2009 and November 2011 statements as these opinions are supported by a rationale while the Board cannot determine the medical rationale supporting the favorable statements.  The Veteran's own personal opinion is not competent on the medical issue of the need to regulate activities due to diabetes mellitus.  Camacho, 21 Vet. App. 360 (2007).  

Regarding any complications from diabetes mellitus, the Veteran holds separate ratings for coronary artery disease and peripheral neuropathy of both lower extremities.  The Veteran did not perfect an appeal to the disability ratings or effective date(s) of award(s) for these complications and, as such, the particular ratings are not on appeal.  

Additionally, a February 2014 rating decision denied service connection for diabetic nephropathy, erectile dysfunction, and peripheral neuropathy of the upper extremities.  The Veteran has not perfected an appeal as to these denied but claimed complications of diabetes mellitus.

With regard to renal complications associated with the Veteran's diabetes mellitus type II, this issue is addressed in the remand section below.  No other complications from diabetes mellitus are shown by the record. 

The Board finds that the Veteran has been properly rated for his diabetes mellitus and there is no basis for assigning a disability rating in excess of 20 percent.  The Board again emphasizes that, although the Veteran requires insulin and is on a restricted diet, the more probative evidence establishes that regulation of activities due to the diabetes mellitus is not prescribed or advised.  As such, the Veteran meets only the criteria for a 20 percent rating under 38 C.F.R. § 4.119.  The Board has considered whether any other diagnostic codes would allow for a higher disability rating but has found none.  Accordingly, the claim is denied.


ORDER

Entitlement to a rating higher than 20 percent disabling for diabetes mellitus type II with urinary urgency is denied.  


REMAND

The criteria of DC 7913 specify that compensable complications of diabetes mellitus are to be separately evaluated unless they are part of the criteria for a 100 percent rating, or considered a noncompensable complication of the diabetic process under DC 7913.  38 C.F.R. § 4.119, DC 7913, NOTE (1).

The AOJ initially assigned a separate 20 percent rating for urinary urgency under DC "7541-7527" based on a finding that "[u]rinary urgency caused by diabetic renal complications was the diagnosis."  See AOJ rating decision dated May 2009.  However, the AOJ later determined that a separate rating was not warranted for urinary urgency on the basis that urinary urgency was a symptom of diabetes mellitus and that "[t]he only way a separate evaluation is warranted is that you have a genitourinary condition, independent of the Type II diabetes mellitus, such as chronic kidney disease or prostate cancer."  See AOJ rating decision dated March 2011.  The AOJ changed its prior determination on the basis of clear and unmistakable error. 

Although the AOJ has determined that urinary urgency may not be rated separately from diabetes mellitus, the Board notes that VA has accepted that the Veteran's disease process of diabetes mellitus results in urinary urgency.  This symptom is not part of the criteria for a schedular rating for diabetes mellitus under DC 7913, and VA must account for all symptoms of disability which result in impairment of the earning capacity by analogy if appropriate.  Kuppamala v. McDonald, 27 Vet. App. 447 (2015).  

VA has direct criteria for addressing urinary frequency but not for addressing urinary urgency assuming that there is a distinction.  At the last examination in March 2013, the Veteran also appeared to report urinary leakage (dribbling) and obstructed voiding.  The AOJs March 2011 rating decision did not explicitly sever service connection for "[u]rinary urgency caused by diabetic renal complications" which appears to be the case from the wording of the May 2009 rating decision.  Additionally, the AOJ has not discussed why any current urinary symptoms may not be rated by analogy to 38 C.F.R. § 4.115a given its prior determination that such symptomatology did result in impairment of earning capacity either on a schedular or extraschedular basis.

Thus, the AOJ has not reconciled that urinary urgency is not a symptom warranting a compensable rating given its findings in the May 2009 rating decision.  Additionally, given the Veteran's more recent report of urinary leakage and/or voiding dysfunction which is not explained by the evidentiary record, the Board finds that additional examination is necessary and that AOJ readjudication of its prior rating actions must be reconciled.

As held above, the Veteran does not require regulation of activities due to diabetes mellitus.  As such, the Veteran cannot meet the requirement for higher schedular ratings for diabetes mellitus under DC 7913 (all of which require regulation of activities) so that a final determination of the rating under DC 7913 can be reached despite the uncertainty as to whether a separate compensable rating is warranted for urinary symptoms. 

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder records of the Veteran's VA treatment since November 2016.

2.  Thereafter, schedule the Veteran for appropriate examination to determine all urinary symptoms attributable to service-connected diabetes mellitus, type II.  The claims folder contents must be made available to the examiner for review.

The examiner is requested to identify all urinary symptoms manifested by the Veteran, to include consideration of his prior complaints of urgency, frequency, dribbling and decreased force of stream.  

The examiner is requested to provide diagnosis(es) for all urinary symptoms reported by the Veteran, and provide opinion as to whether it is at least as likely as not that such symptom has been caused or aggravated beyond the normal progress of the disorder by type II diabetes mellitus or a disease process associated with type II diabetes mellitus.  The examiner is requested to explain whether there is a physiological basis for the reported symptoms and type II diabetes mellitus or a disease process associated with type II diabetes mellitus

3.  Thereafter, the AOJ must identify all current urinary symptoms associated with type II diabetes mellitus and its complications and make a determination as to whether a separate compensable rating is warranted for any such symptoms.  In doing so, the AOJ must reconcile its March 2009 finding that "[u]rinary urgency caused by diabetic renal complications" warranted a separate rating with its March 2011 rating decision which did not explicitly sever service connection for renal complications but reasoned "[t]he only way a separate evaluation is warranted is that you have a genitourinary condition, independent of the Type II diabetes mellitus, such as chronic kidney disease or prostate cancer."

If it is determined that a separate compensable rating for urinary symptoms is not warranted on a schedular basis, the AOJ must consider whether extraschedular consideration under 38 C.F.R. § 3.321(b) is required to capture any impairment of earning capacity not contemplated under DC 7913.

4.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


